DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 04/01/2022 have been fully considered but they are not persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the assembly being formed of only a single rubber layer) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). That is, as claimed, the rubber containing layer of Sze reads on the assembly, as the assembly is not defined in whole as consisting of a single rubber layer without any adjacent top or bottom layers.
With regards to the newly amended language that requires the device of the independent claim to extend straight across its centerline, such arguments are persuasive over Sze. However, as outlined below, Tirimani et al. has been brought in to teach the newly recited feature.

Drawings
Figures 14-16 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 13, 15 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Sze (US Pub # 2018/0103748) in view of Tirimani et al. (US Pat # 6,006,395).
In regards to claims 1 and 13, Sze teaches a comb formed by a rubber assembly, comprising comb teeth (16) and a rubber (22 and Paragraph 0018), the comb teeth being fitted on the rubber to form the rubber assembly (Paragraph 0030); wherein a plurality of raised columns (30) are also arranged at a back side of the rubber (see Figures 4b-4c), the raised columns comprising tooth holes (28) in which the comb teeth are arranged and cavities (26) for accommodating the comb teeth (see Figure 4c), and the tooth holes extending through a front side of the rubber (see Figures 4a-4c); and 
a hook arranged at one end of the comb tooth, the tooth holes being internally provided with clamping pieces (32) which can be fitted into the cavities and fixed (Paragraph 0037), and the hooks being tightly fitted into the cavities and hooking the clamping pieces (see Figure 4c);
a comb handle (4, 10), the comb handle comprising a placement groove for placing the rubber (inside periphery of 12); wherein after the rubber is placed into the placement groove, a center of the rubber is projected toward a front side (see Figure 5a); and the placement groove is bent toward the back side of the rubber (see Figure 5a).
Sze does not teach that the rubber, after being fitted into the comb handle extends straight in the direction of its centerline.
However, Tirimani et al. teaches a hairbrush with a flexible (Col 4, Lines 30-33) teeth (16) bearing assembly (14) that is attached to a handle (Figure 3 at 18) at its ends (see Figure 3 at lines in phantom) such that the flexible assembly extends straight across its centerline (see Figure 2) and can flex inwardly with contact to a user (Figure 5). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the flexible rubber assembly of Sze to extend in a straight line when assembled, as taught by Tirimani et al. in order to provide for more even contact with the user.
Regarding claim 3, Sze teaches the raised columns are arranged independently of each other and spacedly at the back side of the rubber (see Figure 2 where the columns are discrete columns thus are arranged independently of each other).
Regarding claim 5, Sze teaches the raised columns and the rubber are integrally formed by injection molding (Paragraph 0005).
In regards to claim 15, Sze teaches a method for manufacturing a comb, comprising configuring a comb to comprise a comb handle (10) and a rubber assembly (22, and Paragraph 0018) which are detachably fitted; wherein the rubber assembly comprises comb teeth (16) and a rubber (Paragraphs 0030 and 0018), and the comb teeth are directly or indirectly fitted on the rubber to form the rubber assembly (Paragraph 0037);
arranging a plurality of raised columns (30) at a back side of the rubber (see Figures 4b-4c), wherein the raised columns are internally provided with tooth holes (26) in which the comb teeth are arranged and cavities (28) for accommodating the comb teeth (see Figure 4c), the tooth holes extend through a front side of the rubber (see Figures 4b-4c), and the cavities are sealed except for the tooth holes (see Figures 4a-4c); and the comb teeth are passed through the tooth holes from the front side of the rubber (see Figure 4b) and into the cavities, so that the comb teeth are fixed on the rubber; and 
arranging a hook at one end of the comb tooth (see area in Figure 4c), and the tooth holes being internally provided with clamping pieces (32) which can be fitted into the cavities and fixed (Paragraph 0037), and the hooks being tightly fitted into the cavities and hooking the clamping pieces (Figure 4c);
wherein the comb handle (10) comprises a placement groove for placing the rubber (inside periphery of 12); wherein after the rubber is placed into the placement groove, a center of the rubber is projected toward a front side (see Figure 5a); and the placement groove is bent toward the back side of the rubber (see Figure 5a).
Sze does not teach that the rubber, after being fitted into the comb handle extends straight in the direction of its centerline.
However, Tirimani et al. teaches a hairbrush with a flexible (Col 4, Lines 30-33) teeth (16) bearing assembly (14) that is attached to a handle (Figure 3 at 18) at its ends (see Figure 3 at lines in phantom) such that the flexible assembly extends straight across its centerline (see Figure 2) and can flex inwardly with contact to a user (Figure 5). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the flexible rubber assembly of Sze to extend in a straight line when assembled, as taught by Tirimani et al. in order to provide for more even contact with the user.
Regarding claim 22, Sze teaches the raised columns are arranged independently of each other and spacedly at the back side of the rubber (see Figure 2 where the columns are discrete columns thus are arranged independently of each other).

Claims 2, 16-17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sze in view of Tirimani et al., as applied to claims 1, 13 and 15 above, in view of Rosenzweig (US Pub # 2016/0338479).
Regarding claims 2, 16 and 21, Sze teaches the comb teeth have one end bent to form the hook (see Figure 4c) and the other end formed as a comb tooth head (see Figure 4b); but does not teach the comb teeth are made of nylon yarn. 
However, Rosenszweig teaches that bristles can be made of a variety of materials, including nylon (Paragraph 0035). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the bristles of Sze to be made of nylon, as taught by Rosenszweig, as such teaches that nylon is a well-known suitable material for use as a bristle.
Regarding claim 17, Sze teaches the raised columns are arranged independently of each other and spacedly at the back side of the rubber (see Figure 2 where the columns are discrete columns thus are arranged independently of each other).

Claims 4, 18 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Sze in view of Tirimani et al., as applied to claims 1, 13 and 15 above, in further view of Marti (FR 959387).
Regarding claims 4, 18 and 23, Sze teaches the rubber carrying the bristles, but does not teach the rubber has a thickness in a cross-sectional direction that gradually increases from the middle to the edge. 
However, Marti teaches a flexible bristle (A) carrying layer (C) of a comb to contain a thicker edge forming an engaging block to engage an engaging slot of the comb head (see Figure 6). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the rubber layer of Sze to have an edge of increased thickness as taught by Marti in order to better engage a peripheral engaging slot for a more secure fit.

Claims 7-11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sze in view of Tirimani et al., as applied to claims 1 and 15 above, in further view of Axelrod (US Pat # 4,118,823).
Regarding claims 7-11 and 19, Sze teaches a comb handle (4), the comb handle comprising a placement groove (12) for placing the rubber to be mounted within the placement groove (see assembly of Figure 2); but does not teach a transverse engaging slot arranged at an edge of the placement groove, and an engaging block arranged at an outer edge of the rubber, the engaging block being in snap fit with the engaging slot so that the center of the rubber is mounted in the placement groove.
However, Axelrod teaches a comb to have its bristles (7) carried by a flexible support (3) which engages a placement groove on a handle body (2) via a transverse engaging slot arranged at an edge of the placement groove (see Figure 5 at area between 8 and 2), an engaging block arranged at an outer edge of the rubber, the engaging block being in snap fit with the engaging slot (Col 3, Lines 42-43) so that the center of the rubber is raised toward the front side (see Figure 5 where end projections of cushion 3 serve as engagement blocks within groove formed by element 8 where both are complimentary, substantially triangular shapes, and Figure 4 where an inclined surface of the engaging slot is inclined toward a center of the flexible support and the engages an inclined surface of the engaging block such that an annular notch is formed to receive portion 8 of the handle body). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the removable bristle pad engagement of Sze to contain the grooved/block snap fit engagement of Axelrod in order to provide a more secure positive-fit for the device.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sze in view of Tirimani et al. and Axelrod, as applied to claim 7 above, in further view of Marti.
Regarding claim 12, Sze teaches the rubber carrying the bristles, but does not teach the rubber has a thickness in a cross-sectional direction that gradually increases from the middle to the edge. 
However, Marti teaches a flexible bristle (A) carrying layer (C) of a comb to contain a thicker edge forming an engaging block to engage an engaging slot of the comb head (see Figure 6). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the rubber layer of Sze to have an edge of increased thickness as taught by Marti in order to better engage a peripheral engaging slot for a more secure fit.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIANNE E KALACH whose telephone number is (571)270-7489. The examiner can normally be reached M-R 07:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571 272 4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.E.K/Examiner, Art Unit 3772         

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772